NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1654-17T4

OUTFRONT MEDIA, LLC,
f/k/a CBS OUTDOOR, LLC,

          Plaintiff-Appellant,

v.

PLANNING/ZONING BOARD
OF THE BOROUGH OF BOGOTA,

     Defendant-Respondent.
_______________________________

                    Argued February 7, 2019 – Decided July 19, 2019

                    Before Judges O'Connor and DeAlmeida.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-010670-15.

                    Louis L. D'Arminio argued the cause for appellant
                    (Price Meese Shulman & D'Arminio PC, attorneys;
                    Louis L. D'Arminio, of counsel and on the briefs; Brian
                    J. Yarzab and Gregory Krikor Asadurian, on the briefs).

                    Kevin Patrick Kelly argued the cause for respondent
                    Planning/Zoning Board of the Borough of Bogota
                    (Kelly, Kelly, Marotta & Tuchman, attorneys; Kevin
                    Patrick Kelly, on the brief).
             Stephen F. Pellino argued the cause for respondent
             Village of Ridgefield Park (Basile Birchwale & Pellino,
             LLP, attorneys; Stephen F. Pellino, on the brief).

PER CURIAM

      Plaintiff Outfront Media, LLC, formerly known as CBS Outdoor, LLC,

sought to construct a billboard on property it leases from a third party. In

furtherance of that goal, plaintiff submitted an application to defendant

Planning/Zoning Board of the Borough of Bogota (Board) for three conditional

use variances pursuant to N.J.S.A. 40:55D-70(d)(3), as well as for final site plan

approval.    Intervenor Village of Ridgefield Park, which borders Bogota,

objected to plaintiff's application.

      During the hearing before the Board, plaintiff withdrew its request for two

of the three conditional use variances it sought. However, before the hearing on

plaintiff's application concluded, the Board determined plaintiff required four

variances in addition to the one plaintiff continued to seek. At the conclusion

of the hearing, the Board issued a resolution denying plaintiff's application.

      Plaintiff filed a complaint in lieu of prerogative writs, challenging the

decision in the Board's resolution. In an order dated October 23, 2017, the trial

court affirmed the resolution; plaintiff appeals from that order. After a careful




                                                                          A-1654-17T4
                                        2
review of the record, we reverse and remand to the Board for further

proceedings.

                                         I

      We briefly highlight the key facts and address the Board's resolution.

Plaintiff is an advertising company that owns and operates billboards. It leases

a portion of property located in the B-1 zone of the Borough of Bogota. Also

on the property is a two-story commercial building and a parking lot. Plaintiff

seeks to install a fourteen-feet wide and forty-eight-feet high1 free-standing

billboard, which would be positioned on a pole fifty-seven feet above the

ground. The pole would abut the south side of Interstate Highway Route 80

(Route 80).

      One side of the billboard would feature a non-digital advertisement, and

the rear of the sign would be painted a "flat" color. Because the intended viewers

of any advertisement would be motorists on Route 80, plaintiff intends to angle

the billboard so that it will face Route 80 only and not any buildings in the area.

The Department of Transportation has granted plaintiff a permit to install the

billboard.


1
  The Board's resolution incorrectly states the billboard will be "30 feet by 50
feet."


                                                                           A-1654-17T4
                                        3
      Section 21A-12.6 of the Revised General Ordinances of the Borough of

Bogota, 1982 (Ordinances) specifically addresses billboards. This section states

that billboards are permitted as conditional uses on those nonresidential lots that

abut the south side of Interstate Highway Route 80 (Route 80), provided certain

conditions are met. Those conditions are set forth in § 21A-12.6(a) to (j).

      In addition, § 21A-12.6(j) provides that all billboards shall comply with

subsections 21A-13(b), (c), and (d)(1) to (d)(7) of the Ordinances.2 Section

21A-13 is the provision in the Ordinances that addresses signs, and § 21A-13(d)

is specifically entitled "General Sign Provisions." It is undisputed plaintiff

meets most of the conditions in Sections 21A-12.6 and 21A-13 of the

Ordinances, but the Board determined plaintiff did not meet all. The Board's

findings pertaining to those plaintiff did not meet are as follows.

      The Board found the proposed billboard will be above the maximum

permitted height. The Board did not state how it arrived at this conclusion.

Subsection 21A-12.6(g) provides that a billboard must comply with the height

limitation for the principal structures in a particular zone; it is undisputed the


2
   Section 21A-12.6(j) actually states that billboards shall comply with
subsections "21A-13.1(b). . . (d)(7)[,]" not 21A-13(b) . . . (d)(7)." (Emphasis
added). The reference to "21A-13.1" appears to be a drafting error, as there is
no § 21A-13.1. Further, there is no dispute the cited provisions of § 21A-13
apply.
                                                                           A-1654-17T4
                                        4
height limitation for the subject zone is fifty-seven feet. The Board did not

explain why the proposed billboard exceeded the permitted height limitation for

this zone.

        We recognize the Board may have applied subsection 21A-13(d)(5) but,

if it did, it did not state how this subsection supported its conclusion the

billboard exceeded the maximum permitted height. Subsection 21A-13(d)(5)

provides:

              No sign[3] as permitted shall extend or project at any
              point above or outside the limits of the roof, the highest
              elevation of the wall to which it is attached, or above
              the height of the principal building as defined in this
              chapter. No signs shall be permitted on accessory
              buildings.

              [(Emphasis added).]

        First, assuming the Board applied 21A-13(d)(5) when it found the

billboard would be too high, the Board did not identify "the roof" above which

the billboard may not extend or project. Second, as the billboard will not be

attached to a wall, the billboard will not be exceeding or projecting above "the

highest elevation of the wall to which it is attached." Ibid.




3
    The definition of the term "sign" in the Code includes billboards. See 21A-2.
                                                                           A-1654-17T4
                                          5
      Third, although 21A-13(d)(5) prohibits a billboard from being above the

height of the principal building, the Code defines the term "principal building"

as a building "situated on a lot in which the principal use is conducted." See §

21A-2 (emphasis added). The Board found that, in addition to the commercial

building on the lot, the billboard will constitute a principal use. Thus, while a

principle use will be conducted in the commercial building, the principal use

will not be. Therefore, the billboard will not exceed the height of the principal

building. Fourth, there is no question the billboard will not be on an accessory

building.

      The Board noted subsection 21A-13(d)(1) states that no sign shall obstruct

access to the light and air of any adjacent property or place of business. Without

explanation, the Board found plaintiff failed to meet this condition,

notwithstanding billboards are conditional uses in the zone and it is axiomatic

every billboard will to some extent obstruct access to light or air.

      The Board found the billboard would encroach on the rear yard setback

and, thus, violate one of the conditions of Section 21A-12.6. It is undisputed

the ordinance requires a rear yard setback of seven feet. Plaintiff wanted a 1.2

foot setback, and requested a variance.




                                                                          A-1654-17T4
                                          6
      During the hearing, plaintiff's expert planner explained plaintiff wanted

the pole and billboard placed as close to Route 80 as possible, in order to

maximize the billboard's exposure to passing motorists while minimizing the

billboard's exposure to properties in proximity to plaintiff's lot, which include a

residential zone. To accomplish such goal, the pole and billboard had to be

placed at the edge of the rear yard, which is the edge closest to and practically

borders the highway. In fact, the pole would be placed against the sound barrier

that was constructed to reduce the noise that emanates from traffic on Route 80.

There was no evidence a rear yard setback of 1.2 feet would cause any detriment

to any person or property, and the rear yard is not being put to any other use.

Without providing a reason, the Board denied plaintiff's request for a variance

of the rear yard setback requirement.

      Finally, the Board found that plaintiff did not meet the condition in

subsection 21A-12.6(d), which requires a front yard setback of thirty feet, unless

the sign or the site of the sign is adjacent to a residential zone, in which case the

setback must be fifty-feet from the nearest residential structure. Plaintiff's

position was it did not require a front yard setback variance, because the

proposed location is adjacent to a residential neighborhood and more than fifty




                                                                             A-1654-17T4
                                         7
feet from the nearest residential structure. The Board did not expound upon why

it rejected plaintiff's interpretation of this subsection.

      Before the hearing concluded, the Board determined plaintiff needed four

additional variances. In the Board's view, the proposed billboard would violate

Bogota's ordinances, necessitating the additional variances, because the

billboard would be too high, obstruct light and air, be a traffic haza rd, and not

be in compliance with the front yard setback requirement.

      In its resolution, the Board denied plaintiff its application for "use

variance relief," and made the following legal conclusions, most of which were

conclusory in nature and untied to any of its factual findings.

             The Board determines that the proposed billboard
             interfere[s] with the general welfare of the neighboring
             community. The Board finds that this application
             constitutes a non-residential use, 57 feet in the air, next
             to a single family residential community and
             neighborhood and does not meet the purpose of the
             Municipal Land Use Law.

             The Board finds that the application does not promote
             a desirable visual environment through good civic
             design.

             The board finds the proposed plan demonstrates
             significant detriment to the Borough in that the
             residents of the borough of Bogota and Village of
             Ridgefield Park are negatively impacted by the location
             of the billboard in the neighborhood.


                                                                           A-1654-17T4
                                          8
There is no inherent benefit posed to the community in
that the sign is simply for advertising and does not
demonstrate any positive benefit.

The applicant has demonstrated no special reasons for
the granting of the variance.

The board finds that the proposed application ignores
the goals of the Municipal Land Use Law and Master
Plan.

Furthermore the detriment is substantial in that it will
substantially alter the nature of a residential
neighborhood in the vicinity.

The board finds that the applicant has failed to present
any evidence whatsoever that satisfies the negative
criteria, in that the relief requested will have a
substantial detrimental impact on the Borough Zoning
Code and the public good. The proposed use will have
a detrimental effect on the surrounding property in that
it will adversely alter the character of an existing
neighborhood.

The board finds that the applicant has failed to present
evidence that establishes the positive criteria for
granting of use variance relief under N.J.S.A. 40:55D-
70(D)(3) or N.J.S.A. 40:55D-70(D)(1).




                                                           A-1654-17T4
                           9
                                        II

      On appeal, plaintiff's principal argument is that the Board failed to

correctly apply the law for conditional use variances, specifically, Coventry

Square, Inc. v. Westwood Zoning Bd. of Adjustment, 138 N.J. 285 (1994).

      We note the Board failed to make appropriate findings of fact and

conclusions of law in its resolution. Our Supreme Court has noted that "the key

to sound municipal decision-making is a clear statement of reasons for the grant

or denial of a variance." Kaufmann v. Planning Bd., 110 N.J. 551, 566 (1988).

"Local boards and their counsel should take pains to memorialize their decisions

in resolutions that explain fully the basis on which the board has acted, with

ample reference to the record and the pertinent statutory standards."

Commercial Realty & Res. Corp. v. First Atl. Props. Co., 122 N.J. 546, 566-67

(1991). A resolution must contain sufficient findings, based on the proofs

submitted, to satisfy a reviewing court that the Board has not acted arbitr arily.

See New York SMSA v. Bd. of Adjustment, 370 N.J. Super. 319, 334 (App. Div.

2004). "[A] mere recital of testimony or conclusory statements couched in

statutory language" will not suffice. Id. at 332-33.

      Here, the Board made certain factual findings, but some key findings were

not linked to the evidence in the record. The Board's conclusions of law were


                                                                          A-1654-17T4
                                       10
predominantly conclusory statements that merely parroted the language of

various laws, and the conclusions were devoid of any analysis or explanation of

how its decision complies with the standards set forth in Coventry Square. In

the final analysis, the Board's resolution impairs our ability to evaluate the basis

for and determine the propriety of its decision.

      Therefore, we reverse the trial court's order and vacate the Board's

resolution.     We remand the matter to the Board for reconsideration of its

resolution in accordance with this opinion. Of course, the Board is not precluded

from reopening the hearing and considering additional evidence prior to

rendering its final decision, if warranted.

      Reversed and remanded to the Planning/Zoning Board of the Borough of

Bogota for further proceedings consistent with this opinion. We do not retain

jurisdiction.




                                                                            A-1654-17T4
                                        11